879 So.2d 643 (2004)
G. PIERCE WOODS MEMORIAL HOSPITAL and State of Florida, Division of Risk Management, Appellants,
v.
Cornelia LEWIS, Appellee.
No. 1D02-4583.
District Court of Appeal of Florida, First District.
May 18, 2004.
Mary L. Wakeman, McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A., Tallahassee, for Appellants.
Brian Sutter, Esquire, Port Charlotte; Bill McCabe, Esquire, Longwood, for Appellee.
PER CURIAM.
The claimant, Cornelia Lewis, worked in patient care at G. Pierce Woods Memorial Hospital when she suffered an injury to her lower back while lifting a patient on June 30, 1997. The claimant was diagnosed with a segmental herniated disk fragment in the lumbar spine. The claimant *644 also suffered from hypertension that prevented a surgical solution to her back problems. The claimant has received orthopedic as well as psychological treatment.
The claimant filed a petition requesting temporary total and temporary partial disability benefits as well as permanent total disability benefits. The judge of compensation claims determined that the claimant's physical and psychiatric conditions were causally related to her work injury and awarded her temporary partial disability benefits and permanent total disability benefits.
We affirm the award of temporary partial disability benefits because there is competent substantial evidence to support the JCC's award of these benefits. See Neavins v. City of St. Petersburg, 823 So.2d 288 (Fla. 1st DCA 2002).[1] We reverse the permanent total disability benefits as premature because the claimant had not yet reached psychiatric maximum medical improvement ("MMI") and there was no exception to the MMI requirement that was applicable to the claimant. See Rivendell of Ft. Walton v. Petway, 833 So.2d 292 (Fla. 1st DCA 2002).
AFFIRMED in part, REVERSED in part, and REMANDED.
ALLEN, KAHN and POLSTON, JJ., concur.
NOTES
[1]  Appellants argue that the JCC erred by admitting the testimony of Dr. Hager. We have concluded that any error in admitting the testimony of Dr. Hager was harmless. Appellant's other arguments regarding the continuance of the final hearing and cumulative errors are rejected without further comment.